Exhibit 10(a)
EXECUTION COPY


cbslogo.gif [cbslogo.gif]
51 West 52nd Street
New York, NY 10019






Joseph R. Ianniello
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019


Dear Joe:
as of July 1, 2017



CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions (this “Agreement”):
1.     Term. The term of your employment under this Agreement shall commence on
July 1, 2017 (the “Effective Date”) and, unless earlier terminated under this
Agreement, shall expire on June 30, 2022 (the “Expiration Date”). The period
from the Effective Date through the Expiration Date is referred to herein as the
“Term” notwithstanding any earlier termination of your employment for any
reason.
2.    Duties.
(a)    During the Term, you will serve as the Chief Operating Officer of CBS
(“COO”), and you agree to perform all duties reasonable and consistent with that
office as the Chairman of the Board, President and Chief Executive Officer of
CBS (the “Chairman & CEO”) (currently Leslie Moonves) may assign to you from
time to time, which, for avoidance of doubt, shall include all of your duties as
of the Effective Date and any duties consistent with your position that are
subsequently acquired. You will report solely to the Chairman & CEO. You shall
also continue to perform the duties of the Chief Financial Officer of CBS
(“CFO”) until such time as CBS (after consultation with you) may, in its
discretion, assign another individual (or any successor(s) to such individual)
to serve in the CFO position, provided that such individual (or successor(s) to
such individual) has been jointly approved by you and the Chairman & CEO. Any
individual serving in the position of CFO will report to you. The parties agree
that it would be mutually beneficial for your continued development to assign
the CFO role and its related duties to another executive early into the Term so
that you may focus on the strategic and operational components of the COO role,
and, accordingly, CBS will endeavor in good faith to do so not later than
December 31, 2018.





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 2




(b)    During the period of your employment with CBS, you agree to devote your
entire business time, attention and energies to the business of CBS.
Notwithstanding the foregoing, you will be permitted to engage in charitable,
civic, or other non-business activities and to serve as a member of the board of
directors of not-for-profit organizations and one for-profit organization (in
the case of the for-profit organization, which is mutually agreeable to you and
the Chairman & CEO, subject to CBS’s applicable conflict of interest policies)
so long as such activities do not materially interfere with the performance of
your duties and responsibilities hereunder. During the period of your employment
with CBS, consistent with current and past practice, you shall render your
services under this Agreement from CBS’s executive offices in the New York and
Los Angeles metropolitan areas; provided, however, that you will be required to
engage in reasonable business travel to other locations.
3.    Base Compensation.
(a)    Salary. For all the services rendered by you in any capacity under this
Agreement, CBS agrees to pay you an annual base salary (“Salary”) at the rate of
Two Million Five Hundred Thousand Dollars ($2,500,000), less applicable
deductions and withholding taxes, in accordance with CBS’s payroll practices as
they may exist from time to time. Effective July 1, 2019, your Salary shall
automatically be increased, without further action by the Compensation Committee
of the CBS Board of Directors (the “Committee”), to Two Million Seven Hundred
and Fifty Thousand Dollars ($2,750,000). Thereafter during your employment with
CBS, your Salary shall be reviewed annually and may be increased, but not
decreased. Any such increase shall be made at a time, and in an amount, that CBS
shall determine in its discretion.
(b)    Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with CBS under this Agreement,
determined and payable as follows:
(i)    Your Bonus for each calendar year during your employment with CBS under
this Agreement (including, in the case of the 2017 calendar year, the period of
your service prior to the Effective Date of this Agreement) will be determined
in accordance with the guidelines of the CBS short-term incentive program (the
“STIP”), as such guidelines may be amended from time to time without notice in
the discretion of CBS.
(ii)    Your target bonus (“Target Bonus”) for the 2017 calendar year (including
the period of your service prior to the Effective Date of this Agreement) and
for the 2018 calendar year shall be 450% of your Salary in effect on November
1st of 2017 and 2018, respectively, or the last day of your employment, if
earlier. Your Target Bonus for the 2019 calendar year and subsequent calendar
years during your employment with CBS under this Agreement shall be 500% of your
Salary in effect on November 1st of the calendar year or the last day of your
employment, if earlier.





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 3




(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.
(iv)    Except as otherwise provided in paragraphs 7(b)(ii)(D), 7(c)(ii)(D),
7(d), 7(e), 7(f)(iii)(D) and 7(j)(ii)(A), if, prior to the last day of a
calendar year, your employment with CBS terminates, CBS may, in its discretion,
choose to pay you a prorated Bonus, in which case such prorated Bonus will be
determined in accordance with the guidelines of the STIP and payable in
accordance with paragraph 3(b)(iii).
(c)    Long-Term Incentive Compensation.
(i)    Beginning with calendar year 2018 (it being understood and agreed that
you have already received an annual LTIP grant for calendar year 2017), you
shall be eligible to receive annual grants of long-term incentive compensation
under the LTIP. For the 2018 and 2019 calendar years, you shall have a target
long-term incentive value equal to Twelve Million Two Hundred and Fifty Thousand
Dollars ($12,250,000). For the 2020, 2021 and 2022 calendar years, your target
long-term incentive value shall automatically be increased, without further
action of the Committee, to Thirteen Million Five Hundred Thousand Dollars
($13,500,000). The precise amount, form (including equity and equity-based
awards, which for purposes of this Agreement are collectively referred to as
“equity awards”) and timing of any such long-term incentive award, if any, shall
be determined in the discretion of the Committee, all of which (other than the
amount) shall be consistent with current and past practice.
(ii)    You shall be eligible to receive a grant of shares of Class B Common
Stock based on the stock price performance of CBS’s Class B Common Stock over
the period beginning July 1, 2017 and ending on December 31, 2021 (or earlier in
certain instances as provided for in Schedule A to this Agreement), and subject
to the Company’s degree of achievement against the PRSU Performance Goals for
calendar years 2019 and 2020 (the “2017 Performance Award”). The number of
shares of Class B Common Stock to be granted to you and the timing of such grant
shall be determined pursuant to the schedule set forth on Schedule A to this
Agreement, a copy of which is attached hereto and incorporated herein by
reference. For the avoidance of doubt, each reference to “other equity awards”
in paragraph 7 of this Agreement is not intended to be a reference to the 2017
Performance Award, the treatment of which upon your termination of employment,
disability or death, as applicable, is separately addressed in Schedule A to
this Agreement.
(iii)    CBS agrees to maintain a registration statement on Form S-8 for the
Class B Common Stock with respect to the shares that may be delivered to you
under the LTIP upon exercise of the stock options described in





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 4




paragraph 3(c)(ii) or in settlement of the RSUs described in paragraph 3(c)(iii)
of the Prior Agreement (as defined in paragraph 15 below).
4.    Benefits. You shall be eligible to participate in all CBS vacation,
medical, dental, life insurance, long-term disability insurance, retirement, and
long-term incentive plans and programs and other benefit plans and programs
(other than any plan or program evidenced in the Chairman & CEO’s employment
agreement or other individual contractual arrangement) as CBS may have or
establish from time to time and in which you would be eligible to participate
under the terms of the plans, as may be amended from time to time, on terms no
less favorable than those applicable to the Chairman & CEO. This provision shall
not be construed to either require CBS to establish any welfare, compensation or
long-term incentive plans, or to prevent the modification or termination of any
plan once established, and no action or inaction with respect to any plan shall
affect this Agreement. During your employment under this Agreement, CBS agrees
that it will continue the existing arrangements concerning your usage of a car
service consistent with current practices in effect immediately prior to the
Effective Date. Additionally, CBS agrees that it will continue the existing
arrangements concerning your usage of Company aircraft in effect immediately
prior to the Effective Date (e.g., second priority among CBS senior executives
for usage of company aircraft for business-related travel, and limited usage of
company aircraft for personal travel, subject to Chairman & CEO approval).
5.    Business Expenses. During your employment under this Agreement, CBS shall
reimburse you for such reasonable travel and other expenses (including, without
limitation, the expense of first class travel) incurred in the performance of
your duties as are customarily reimbursed to the Chairman & CEO (other than
travel and other expenses unique to the Chairman & CEO which are evidenced in
his employment agreement or other individual contractual arrangement). Such
travel and other expenses shall be reimbursed by CBS as soon as practicable in
accordance with CBS’s established guidelines, as may be amended from time to
time, but in no event later than December 31st of the calendar year following
the calendar year in which you incur the related expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, other than as permitted by paragraph 2, you will not engage in any
other business activity which is in conflict with your duties and obligations
(including your commitment of time) under this Agreement. You further agree
that, during the Non-Compete Period (as defined below), you shall not directly
or indirectly engage in or participate in (or negotiate or sign any agreement to
engage in or participate in), whether as an owner, partner, stockholder,
officer, employee, director, agent of or consultant for, any business which at
such time is competitive with any business of CBS, or any of its





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 5




subsidiaries, without the written consent of CBS; provided, however, that this
provision shall not prevent you from investing as less than a one (1%) percent
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system. The Non-Compete Period
shall cover the period during your employment with CBS and shall continue
following the termination of your employment for any reason (including, without
limitation, upon expiration of the Term) for the greater of: (i) twelve (12)
months; or (ii) if longer, for so long as any payments are due to you pursuant
to paragraph 7(b), 7(c), 7(f) or 7(j) of this Agreement, unless you provide CBS
with an irrevocable written notice pursuant to paragraph 6(j) of this Agreement.
(b)    Confidential Information. You agree that, during the period of your
employment with CBS and at any time thereafter, (i) you shall not use for any
purpose other than the duly authorized business of CBS, or disclose to any third
party, any information relating to CBS, or any of CBS’s affiliated companies
which is non-public, confidential or proprietary to CBS or any of CBS’s
affiliated companies (“Confidential Information”), including any trade secret or
any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of your duties under this Agreement consistent with
CBS’s policies or to enforce your rights under this Agreement or in connection
with any arbitration or litigation relating to your employment with CBS,
provided that, in connection with your use of Confidential Information in any
arbitration or litigation proceeding, you use reasonable best efforts to avoid
any unnecessary disclosure by you of the Confidential Information outside of
such proceeding); and (ii) you will comply with any and all confidentiality
obligations of CBS to a third party, whether arising under a written agreement
or otherwise. Information shall not be deemed Confidential Information which (x)
is or becomes generally available to the public other than as a result of a
prohibited disclosure by you or at your direction or by any other person who
directly or indirectly receives such information from you, or (y) is or becomes
available to you on a non-confidential basis from a source which is entitled to
disclose it to you. For purposes of this paragraph 6(b), the term “third party”
shall be defined to mean any person other than CBS and its subsidiaries or any
of their respective directors and senior officers.
Notwithstanding the foregoing, your obligation to protect confidential and
proprietary information shall not prohibit you from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from CBS. Additionally, you hereby are notified
that the immunity provisions in Section 1833 of title 18 of the United States
Code provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (i) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 6




reporting or investigating a suspected violation of the law, (ii) under seal in
a complaint or other document filed in a lawsuit or other proceeding, or (iii)
to your attorney in connection with a lawsuit for retaliation for reporting a
suspected violation of law (and the trade secret may be used in the court
proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.
(c)    No Solicitation, Etc. You agree that, while employed by CBS and for the
greater of twelve (12) months thereafter or for so long as payments are due to
you pursuant to paragraph 7(b), 7(c), 7(f) or 7(j) of this Agreement, you shall
not:
(i)    directly or indirectly employ or solicit the employment of any person
(other than your current personal assistant) who is then or has been within
twelve (12) months prior thereto, an employee of CBS or any of CBS’s affiliated
companies; or
(ii)    willfully and directly interfere with, disturb, or interrupt any of the
then-existing relationships (whether or not such relationships have been reduced
to formal contracts) of CBS or any of CBS’s affiliated companies with any
customer, consultant or supplier resulting in material harm to CBS (it being
understood and agreed that actions by your employer or other third party in
which you do not willfully and directly participate will not be attributed to
you).
Notwithstanding any provision herein to the contrary, in the event your
employment is terminated under circumstances described in paragraphs 7(b) or
7(c) of this Agreement, you will be entitled to the continued support and
assistance of your then current personal assistant for a reasonable period of
time following your termination in order to effect a smooth transition of your
duties and responsibilities.


(d)    CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you. If, for any reason, any of such results and proceeds
are not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds which do not accrue to CBS under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion,





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 7




without any further payment to you. You shall, as may be requested by CBS from
time to time and at CBS’s expense, do any and all things which CBS may deem
useful or desirable to establish or document CBS’s rights in any such results
and proceeds, including, without limitation, the execution of appropriate
copyright, trademark and/or patent applications, assignments or similar
documents and, if you are unavailable or unwilling to execute such documents,
you hereby irrevocably designate the Senior Executive Vice President, Chief
Legal Officer, CBS Corporation or his designee as your attorney-in-fact with the
power to execute such documents on your behalf. To the extent you have any
rights in the results and proceeds of your services under this Agreement that
cannot be assigned as described above, you unconditionally and irrevocably waive
the enforcement of such rights. This paragraph 6(d) is subject to, and does not
limit, restrict, or constitute a waiver by CBS of any ownership rights to which
CBS may be entitled by operation of law by virtue of being your employer.
(e)    Litigation.
(i)    You agree that during the period of your employment with CBS and for
twelve (12) months thereafter or, if later, during the pendency of any
litigation or other proceeding, (x) you shall not communicate with anyone (other
than your own attorneys and tax advisors), except to the extent necessary in the
performance of your duties under this Agreement, with respect to the facts or
subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving CBS, or any of CBS’s affiliated companies,
other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to CBS or its counsel (to the
extent lawful); and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matters, either through
formal legal process such as a subpoena or by informal means such as interviews,
you shall promptly notify CBS’s counsel before providing any information or
documents (to the extent lawful).
(ii)    You agree to cooperate with CBS and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved or
had knowledge of prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to CBS’s counsel,
experts or consultants, providing truthful testimony in pretrial and trial or
hearing proceedings and any travel related to your attendance at such
proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses. Any such reimbursement shall be made within





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 8




60 calendar days following the date on which CBS receives appropriate
documentation with respect to such expenses, but in no event shall payment be
made later than December 31 of the calendar year following the calendar year in
which you incur the related expenses.
(iii)    You agree that during the period of your employment with CBS and at any
time thereafter, to the fullest extent permitted by law, you will not, other
than to enforce your rights under this Agreement pursuant to and in accordance
with paragraph 17 of this Agreement, testify voluntarily in any lawsuit or other
proceeding which directly or indirectly involves CBS, or any of CBS’s affiliated
companies, or which may create the impression that such testimony is endorsed or
approved by CBS, or any of CBS’s affiliated companies, without advance notice
(including the general nature of the testimony) to and, if such testimony is
without subpoena or other compulsory legal process, the approval of the Senior
Executive Vice President, Chief Legal Officer, CBS Corporation.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by CBS (which authorization shall include, without
limitation, the written or verbal approval by the Chairman & CEO) or in carrying
out your duties and responsibilities under this Agreement (which include,
without limitation, approved participation in industry conferences, investor
conferences, media events, road shows and similar events), you shall not (i)
give any interviews or speeches, or (ii) prepare or assist any person or entity
in the preparation of any books, articles, television or motion picture
productions or other creations, in either case, concerning CBS, or any of CBS’s
affiliated companies or any of their respective officers, directors, agents,
employees, suppliers or customers; provided, that any failure to obtain approval
for participation in industry conferences, investor conferences, media events,
road shows and similar events shall not be considered Cause (as defined in
paragraph 7(a)(i) of this Agreement) unless such failure is part of a pattern of
continuous or repeated failures to obtain approval for participation in such
events.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with CBS shall remain the exclusive property of CBS. In the
event of the termination of your employment for any reason, CBS reserves the
right, to the extent permitted by law and in addition to any other remedy CBS
may have, to deduct from any monies otherwise payable to you the following: (i)
all amounts you may owe to CBS, or any of CBS’s subsidiaries at the time of or
subsequent to the termination of your employment with CBS; and (ii) the value of
the CBS property which you retain in your possession after the termination of
your employment with CBS. In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent. Notwithstanding anything in this





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 9




paragraph 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you that constitute “deferred compensation”
within the meaning of Internal Revenue Code Section 409A (“Code Section 409A”).
(h)    Non-Disparagement. You and CBS agree that each party, during the period
of your employment with CBS and for a period of one (1) year thereafter, shall
not, in any communications with the press or other media or any customer,
client, supplier or member of the investment community, criticize, ridicule or
make any statement which disparages or is derogatory of the other party;
provided, that CBS’s obligations shall be limited to communications by its
senior corporate executives having the rank of Senior Vice President or above
(“Specified Executives”), and it is agreed and understood that any such
communication by any Specified Executive (or by any executive at the behest of a
Specified Executive) shall be deemed to be a breach of this paragraph 6(h) by
CBS. Notwithstanding the foregoing, neither you nor CBS shall be prohibited from
making truthful statements in connection with any arbitration proceeding
described in paragraph 17 hereof concerning a dispute relating to this
Agreement.
(i)    Injunctive Relief. CBS has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to CBS and, accordingly, CBS may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraphs, in addition to any other remedies available to CBS.
(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this Agreement
for any reason; provided, however, that your obligations under paragraph 6(a)
(but not under any other provision of this Agreement) shall cease if: (x) CBS
terminates your employment without Cause, you resign with Good Reason or your
employment under this Agreement terminates due to failure to renew this
Agreement in accordance with paragraph 7(f)(iii); and (y) at any time following
the one-year anniversary of your termination date, you provide CBS with an
irrevocable written notice waiving your right to receive, or to continue to
receive, any payments and benefits under paragraphs 7(b)(ii)(A), (B), (C), (D)
and (G), paragraphs 7(c)(ii)(A), (B), (C), (D) and (G), paragraphs 7(f)(iii)(A)
through (D) or paragraphs 7(j)(ii)(A), (B), (C), (D) and (G), as applicable,
that would otherwise be paid or provided to you after the one-year anniversary
of your termination date (it being understood and agreed that you shall be
entitled to retain any payments or benefits required to be paid or provided to
you prior to such date). You and CBS agree that the restrictions and remedies
contained in paragraphs 6(a) through (i) are reasonable and that it is your
intention and the intention of CBS that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 10




restriction or remedy is unenforceable but would be enforceable if some part
were deleted or the period or area of application reduced, then such restriction
or remedy shall apply with the modification necessary to make it enforceable.
You acknowledge that CBS conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “CBS” name. To that end, you further acknowledge
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of CBS and its affiliated companies.
7.    Termination of Employment.
(a)    Termination for Cause.
(i)    CBS may, at its option, terminate your employment under this Agreement
for Cause at any time during the Term. For purposes of this Agreement, “Cause”
shall mean termination of your employment due to any of the following:
(A)     your engaging or participating in intentional acts of material fraud
against CBS and its subsidiaries (the “Company”);
(B)     your willful misfeasance having a material adverse effect on the Company
(except in the event of your Disability as set forth in paragraph 7(e));
(C)     your conviction of a felony;
(D)     your willful failure to obey a material lawful directive that is
appropriate to your position from the Chairman & CEO;
(E)    your willful unauthorized disclosure of trade secret or other
confidential material information of the Company;
(F)     your terminating your employment without Good Reason (as defined below)
other than for death or Disability pursuant to paragraph 7(e) (it being
understood that your terminating your employment during the Term without Good
Reason prior to the end of the Term shall constitute Cause);
(G)     your willful and material violation of any formal written policy of the
Company that is generally applicable to all employees or all officers of the
Company including, but not limited to, policies concerning insider trading or
sexual harassment, Supplemental Code of Ethics for Senior Financial





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 11




Officers, and CBS’s Business Conduct Statement;
(H)    your willful failure to cooperate fully with a bona fide Company internal
investigation or an investigation of the Company by regulatory or law
enforcement authorities, whether or not related to your employment with the
Company (an “Investigation”), after being instructed by the Board or the
Chairman & CEO to cooperate or your willful destruction of or knowing and
intentional failure to preserve documents or other material known by you to be
relevant to any Investigation; or
(I)    your willful and material breach of any of your material obligations
hereunder.
For purposes of the foregoing definition, an act or omission shall be considered
“willful” if done, or omitted to be done, by you with knowledge and intent.
Anything herein to the contrary notwithstanding, CBS will give you written
notice as soon as practicable, but in no event later than forty-five (45)
calendar days, after the occurrence of an event constituting Cause is known by
(x) the Chairman & CEO, (y) the Senior Executive Vice President, Chief
Administrative Officer and Chief Human Resources Officer or (z) the Senior
Executive Vice President, Chief Legal Officer, CBS Corporation prior to
terminating this Agreement for Cause pursuant to clauses (A), (B), (D), (E),
(G), (H) and (I) above. Such notice shall set forth the nature of any alleged
misfeasance in reasonable detail and, if such misfeasance is capable of being
cured, the conduct required to cure. Except for a failure, conduct or breach
which by its nature cannot be cured, you shall have thirty (30) calendar days
from the receipt of such notice within which to cure and within which period CBS
cannot terminate this Agreement for the stated reason, and, if so cured, after
which period CBS cannot terminate your employment under this Agreement for the
stated reason. For purposes of this Agreement, no such purported termination of
your employment for Cause set forth in clauses (A), (B), (D), (E), (G), (H) or
(I) above shall be effective without such notice.
(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under this Agreement,
including, without limitation, any obligation to pay Salary or Bonus or provide
benefits, except for the Accrued Obligations (as defined below) or as required
by applicable law.
(b)    Termination without Cause.
(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 12




notice of termination to you.
(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:
(A)    Severance Amount: a severance amount (the “Severance Amount”) equal to
two and one-half (2-1/2) times the sum of (i) your Salary (or, if your Salary
has been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the greater of (x) your Target Bonus in effect at the time of
termination (or, if your Target Bonus has been reduced in violation of this
Agreement, your highest Target Bonus during the Term) and (y) the average of
your actual annual Bonus awards for the two calendar years immediately preceding
the calendar year in which your employment is terminated, 50% of which will be
paid in a lump sum within thirty (30) days following your termination date and
the remaining 50% of which will be paid over a period of twenty-four (24) months
in accordance with CBS’s then effective payroll practices (your “Regular Payroll
Amount”) as follows:
(I)    beginning with the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Section 401(a)(17) of the Internal Revenue Code
(the “Code”) for the calendar year in which your





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 13




termination occurs, which, for 2017, is $540,000); provided, however, that in no
event shall payment be made to you pursuant to this paragraph 7(b)(ii)(A)(II)
later than December 31st of the second calendar year following your termination
of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of the Severance
Amount that would be paid to you during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall be paid to you in a lump sum on the
earlier of (x) the first business day of the seventh calendar month following
the calendar month in which your termination of employment occurs or (y) your
death (the applicable date, the “Permissible Payment Date”) rather than as
described above, and any remaining Severance Amount, if any, shall be paid to
you or your estate, as applicable, by payment of your Regular Payroll Amount on
your Regular Payroll Dates commencing with the Regular Payroll Date that follows
the Permissible Payment Date. Each payment pursuant to this paragraph 7(b)(ii)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;
(B)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty (30) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 14




from your compensation for this purpose; provided, further, that you may elect
to continue your medical and dental insurance coverage under COBRA at your own
expense for the balance, if any, of the period required by law; provided,
further, that to the extent CBS is unable to continue such benefits because of
underwriting on the plan term or if such continuation would violate Code Section
105(h), CBS shall provide you with economically equivalent benefits determined
on an after-tax basis (to the extent such benefit was non-taxable);
(C)    Life Insurance: life insurance coverage for thirty (30) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable);
(D)    Pro-Rata Bonus: You will receive a Bonus for the calendar year in which
your employment is terminated, such Bonus to be determined based on actual
performance and consistent with senior executives who remain employed with CBS,
and then prorated based on the number of calendar days of such year elapsed
through the date your employment is terminated (the “Pro-Rata Bonus”), payable,
less any applicable deductions and withholding taxes, between January 1st and
March 15th of the following calendar year;
(E)    Additional Cash Payment: a cash payment equal to One Million Dollars
($1,000,000); provided, however, this paragraph 7(b)(ii)(E) will become null and
void upon you receiving the title of President and Chief Operating Officer; and
(F)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
fully vested and become exercisable on or before the date of such termination
shall accelerate and vest immediately on the Release Effective Date (as defined
in paragraph 7(i) below), and will continue to be





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 15




exercisable until the greater of thirty (30) months following the termination
date or the period provided in accordance with the terms of the grant, but in no
event later than their expiration date.
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until the greater of thirty (30) months following the
termination date or the period provided in accordance with the terms of the
grant, but in no event later than their expiration date.
(III)    All outstanding RSU and other equity awards (or portions thereof) that
have not vested on or before the termination date shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that with respect to RSUs and other
equity awards which remain subject to performance-based vesting conditions on
your termination date, in the event and limited to the extent that compliance
with the performance-based compensation exception is required in order to ensure
the deductibility of any such RSU or other equity award under Section 162(m) of
the Internal Revenue Code of 1986, as amended (“Code Section 162(m)”), such RSU
or other equity award shall vest if and to the extent the Committee certifies
that the performance goal relating to such RSU or other equity award has been
met, or, if later, the Release Effective Date, and shall be settled within ten
(10) business days thereafter; provided, further, that with respect to RSUs and
other equity awards which remain subject to performance-based vesting conditions
on your termination date, in the event and to the extent that compliance with
the performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such RSU or other equity
award, such RSU or other equity award shall immediately vest (with an assumption
that the performance goal was achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, further, that to the extent that you are a
“specified employee” (within the meaning of Code Section 409A and determined
pursuant to procedures adopted by CBS) at the time of your termination and any
portion of your RSUs or other equity awards that would otherwise be settled
during the six-month period following your termination of employment constitutes
“deferred compensation” within the meaning of Code Section 409A, such portion
shall be settled on the Permissible





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 16




Payment Date.
(G)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the provision of outplacement services
directly to the outplacement firm by the end of the calendar year following the
calendar year in which the outplacement services are provided.
(iii)    You shall not be required to mitigate the amount of any payment
provided for in paragraph 7(b)(ii) by seeking other employment. The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection (other than any indemnification protection) under any
CBS plan, program or agreement that may now or hereafter exist (unless the terms
of such plan, program or agreement expressly state that the payments and
benefits payable thereunder are intended to be in addition to the type of
payments and benefits described in paragraph 7(b)(ii) of this Agreement).
(c)    Resignation with Good Reason.
(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to CBS given no more
than thirty (30) days after you know or reasonably should have known of the
occurrence of the event constituting Good Reason. Such notice shall state an
effective resignation date that is not earlier than thirty (30) business days
and not later than sixty (60) days after the date it is given to CBS, provided
that CBS may set an earlier effective date for your resignation at any time
after receipt of your notice.
For purposes of this Agreement (and any other agreement that expressly
incorporates the definition of Good Reason hereunder), “Good Reason” shall mean
the occurrence of any of the following without your consent (other than in
connection with the termination or suspension of your employment or duties for
Cause or in connection with physical and mental incapacity): (A) the failure of
CBS to recommend you or the CBS Board of Directors to ratify you as President of
CBS on or before December 31, 2018; (B) the appointment of a person other than
yourself or Leslie Moonves as President and/or Chief Executive Officer of CBS
(including, for the avoidance of doubt, any such appointment that occurs either
before or after an appointment of you as President); (C) a material reduction in
your position, titles, offices, reporting relationships, authorities, duties or
responsibilities from those in effect





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 17




immediately prior to such reduction, including any such reduction effected
through any arrangement involving the sharing of your position, titles, offices
reporting relationships, authorities, duties or responsibilities, or any such
reduction which would remove positions, titles, offices reporting relationships,
authorities, duties or responsibilities which are customarily given to an
executive of a public company comparable to CBS (for the avoidance of doubt, (i)
a material reduction shall include and be deemed to have occurred if either (x)
you cease to be the most senior executive responsible for the financial affairs
of CBS and the operational responsibilities in effect immediately prior to the
Effective Date and such additional operating responsibilities as the Chairman &
CEO may assign to you thereafter (the “Operational Responsibilities”) (provided
that no cessation shall be deemed to have occurred if CBS has an ultimate parent
company that is a public company and you are the most senior executive
responsible for the financial affairs and the Operational Responsibilities of
the ultimate public parent company), or (y) neither CBS nor its ultimate parent
company (if any) is a public company; and (ii) neither the assignment of another
individual (or any successor(s) to such individual) to serve in the CFO position
in accordance with paragraph 2 nor such individual’s performance of duties
customary to that of a CFO of a public company shall be considered a material
reduction or otherwise constitute “Good Reason” so long as such CFO position
reports to you as the COO); (D) a reduction in your base Salary or target
compensation in effect immediately prior to such reduction, including your
annual Target Bonus or long term incentive targets; (E) the assignment to you of
duties or responsibilities that are materially inconsistent with the usual and
customary duties associated with a Chief Operating Officer of a publicly traded
company or that materially impair your ability to function as the Chief
Operating Officer of CBS (provided that you acknowledge and agree that
supporting the Chairman & CEO on such strategic and operational matters as he
may assign to you shall not be deemed materially inconsistent with the usual and
customary duties associated with a Chief Operating Officer of a publicly traded
company or to materially impair your ability to function as the COO of CBS); (F)
the material breach by CBS of any of its obligations under this Agreement (it
being understood that a breach by CBS of its obligations under paragraph
3(c)(ii) shall constitute a material breach of an obligation under this
Agreement); or (G) CBS requiring you to be based anywhere other than the New
York or Los Angeles metropolitan area, except for required travel on CBS
business. CBS shall have thirty (30) days from the receipt of your notice within
which to cure, and, in the event of such cure, your notice shall be of no
further force or effect. If no cure is effected, your resignation will be
effective as of the date specified in your written notice to CBS or such earlier
effective date set by CBS following receipt of your notice.
(ii)    In the event that your employment terminates under paragraph 7(c)(i)
during the Term, you shall thereafter receive, less applicable





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 18




withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y), subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:
(A)    Severance Amount: a Severance Amount equal to two and one-half (2-1/2)
times the sum of (i) your Salary (or, if your Salary has been reduced in
violation of this Agreement, your highest Salary during the Term) and (ii) the
greater of (x) your Target Bonus in effect at the time of termination (or, if
your Target Bonus has been reduced in violation of this Agreement, your highest
Target Bonus during the Term) and (y) the average of your actual annual Bonus
awards for the two calendar years immediately preceding the calendar year in
which your employment is terminated, 50% of which will be paid in a lump sum
within thirty (30) days following your termination date and the remaining 50% of
which will be paid in Regular Payroll Amounts over a period of twenty-four (24)
months as follows:
(I)    beginning with the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll Dates that
occur on or before March 15th of the calendar year following the calendar year
in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which, for 2017, is $540,000); provided, however,
that in no event shall payment be made to you pursuant to this paragraph
7(c)(ii)(A)(II) later than December 31st of the second calendar year following
your termination of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 19




provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(c)(ii) shall
be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;


(B)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty (30) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law; provided, further, that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term or if
such continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable);
(C)    Life Insurance: life insurance coverage for thirty (30) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 20




of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable);
(D)    Pro-Rata Bonus: a Pro-Rata Bonus, payable, less any applicable deductions
and withholding taxes, between January 1st and March 15th of the following
calendar year;
(E)    Additional Cash Payment: a cash payment equal to One Million Dollars
($1,000,000); provided, however, this paragraph 7(c)(ii)(E) will become null and
void upon you receiving the title of President and Chief Operating Officer; and
(F)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
fully vested and become exercisable on or before the date of such termination
shall accelerate and vest immediately on the Release Effective Date (as defined
in paragraph 7(i) below), and will continue to be exercisable until the greater
of thirty (30) months following the termination date or the period provided in
accordance with the terms of the grant, but in no event later than their
expiration date.
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until the greater of thirty (30) months following the
termination date or the period provided in accordance with the terms of the
grant, but in no event later than their expiration date.
(III)    All outstanding RSU and other equity awards (or portions thereof) that
have not vested on or before the termination date shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that with respect to RSUs and other
equity awards which remain subject to performance-based vesting conditions on
your termination date, in the event and limited to the extent that compliance
with the performance-based compensation exception is required in order to ensure
the





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 21




deductibility of any such RSU or other equity award under Code Section 162(m),
such RSU or other equity award shall vest if and to the extent the Committee
certifies that the performance goal relating to such RSU or other equity award
has been met, or, if later, the Release Effective Date, and shall be settled
within ten (10) business days thereafter; provided, further, that with respect
to RSUs and other equity awards which remain subject to performance-based
vesting conditions on your termination date, in the event and to the extent that
compliance with the performance-based compensation exception under Code Section
162(m) is not required in order to ensure the deductibility of any such RSU or
other equity award, such RSU or other equity award shall immediately vest (with
an assumption that the performance goal was achieved at target level, if and to
the extent applicable) on the Release Effective Date and be settled within ten
(10) business days thereafter; provided, further, that to the extent that you
are a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs or other equity awards that would
otherwise be settled during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall be settled on the Permissible Payment Date.
(G)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the provision of outplacement services
directly to the outplacement firm by the end of the calendar year following the
calendar year in which the outplacement services are provided.
(iii)    You shall not be required to mitigate the amount of any payment
provided for in paragraph 7(c)(ii) by seeking other employment. The payments
provided for in paragraph 7(c)(ii) are in lieu of any other severance or income
continuation or protection (other than any indemnification protection) under any
CBS plan, program or agreement that may now or hereafter exist (unless the terms
of such plan, program or agreement expressly state that the payments and
benefits payable thereunder are intended to be in addition to the type of
payments and benefits described in paragraph 7(c)(ii) of this Agreement).





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 22




(d)    Death.
(i)    Your employment with CBS shall terminate automatically upon your death.
(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall be entitled to receive the
following:
(A)    the Accrued Obligations, payable, less applicable withholding taxes,
within 30 days following your date of death;
(B)    bonus compensation for the calendar year in which your death occurs,
determined in accordance with the STIP (i.e., based upon your Target Bonus) and
prorated for the portion of the calendar year through and including your date of
death, payable, less applicable withholding taxes, between January 1st and March
15th of the following calendar year;
(C)    all your outstanding unvested stock options will vest, and all such stock
options and all of your outstanding stock options that have previously vested
will remain exercisable for the period provided for under the terms of the
applicable award agreement; and
(D)    all your unvested and outstanding restricted stock and/or RSUs and any
other type of equity awards (or unvested portions thereof) will vest and be
settled within ten (10) business days after the date of your death; provided,
that to the extent any such unvested and outstanding equity awards (or portions
thereof) remain subject to performance-based vesting conditions on the date of
your death, such awards shall immediately vest (with an assumption that the
performance goal(s) were achieved at target level, if and to the extent
applicable) and to be settled within ten (10) business days thereafter.
(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances described in
paragraph 7(b)(i), 7(c)(i) or 7(f)(iii), but prior to payment of any amounts or
benefits described in paragraphs 7(b)(ii)(A), (D), (E) and (F), paragraphs
7(c)(ii)(A), (D), (E) and (F), or paragraphs 7(f)(iii)(A), (D) and (E), as
applicable, that you would have received had you continued to live, all such
amounts and benefits shall be paid, less applicable deductions and withholding
taxes, to your beneficiary (or, if no beneficiary has been designated, to your
estate) in accordance with the applicable payment schedule set forth in





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 23




paragraphs 7(b)(ii)(A), (D), (E) and (F), paragraphs 7(c)(ii)(A), (D), (E) and
(F), or paragraphs 7(f)(iii)(A), (D) and (E), as applicable.
(e)    Disability.
(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date (such 6-month
anniversary, the “Disability Termination Date”).
(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed full-time during the Term, you will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided you are eligible to
receive LTD program benefits. Notwithstanding the foregoing, if you have not
returned to work by December 31st of a calendar year during the Term, you will
receive bonus compensation for the calendar year(s) during the Term in which you
receive compensation under the STD program, determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon CBS’s
achievement of its goals and CBS’s good faith estimate of your achievement of
your personal goals) and prorated for such period; and
(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).
Bonus compensation under this paragraph 7(e)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
calendar year following the calendar year to which such bonus compensation
relates. You will not receive bonus compensation for any portion of the calendar
year(s) during the Term while you receive benefits under the LTD program. For
the periods that you receive compensation and benefits under the STD and LTD
programs, such compensation and benefits and the bonus compensation provided
under this paragraph 7(e)(ii) are in lieu of Salary and Bonus under paragraphs





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 24




3(a) and (b).
(iii)    Upon your Disability Termination Date, you shall be entitled to receive
the following:
(A)    all your outstanding unvested stock options will vest, and all such stock
options and all of your outstanding stock options that have previously vested
will remain exercisable for the period provided for under the terms of the
applicable award agreement; and
(B)    all your unvested and outstanding restricted stock and/or RSUs and any
other type of equity awards (or unvested portions thereof) will vest and,
subject to any prior deferral election, be settled within ten (10) business days
after the Disability Termination Date; provided, that to the extent any such
unvested and outstanding equity awards (or portions thereof) remain subject to
performance-based vesting conditions on the Disability Termination Date, such
equity awards shall immediately vest (with an assumption that the performance
goal(s) were achieved at target level, if and to the extent applicable) and,
subject to any prior deferral election, to be settled within ten (10) business
days thereafter.
(f)    Renewal Notice / Non-Renewal.
(i)    CBS shall notify you twelve (12) months prior to the expiration of the
Term in writing if it intends to continue your employment beyond the expiration
of the Term. If you are notified that CBS does intend to continue your
employment, then you and CBS agree that you and CBS shall negotiate in good
faith following such notification and, during the first 180 days following such
notification, the negotiations for the COO position shall be conducted by both
you and CBS on an exclusive basis. Nothing contained herein shall obligate
either party to agree to any terms for any renewal, and the decision to enter
into a renewal or amended employment agreement shall be at the sole discretion
of each of you and CBS. In the absence of your willful and material bad faith
(which, for avoidance of doubt, shall not be alleged to have occurred as a
result of either party’s proposal of terms (economic or otherwise) which are
unacceptable to the other party) which remains uncured for thirty (30) days
after written notice by CBS to you, your right to receive the payments or
benefits set forth in paragraph 7(f)(iii) below shall not be adversely affected
if you and CBS do not agree to continue your employment.
(ii)    If you accept any offer of continued employment with CBS (or any of its
subsidiaries), whether on an “at will” basis or pursuant to an





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 25




employment agreement, you shall not be entitled to any severance payment or
benefits under any provision of this Agreement or any other severance or income
continuation plan, program or agreement.
(iii)    If, on the Expiration Date, you and CBS have not agreed to continue
your employment relationship with CBS (or any of CBS’s subsidiaries), your
employment shall automatically terminate on the day next following the
Expiration Date, and, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(i)
hereunder, the payments and benefits in paragraph 7(j), if applicable, or, if
paragraph 7(j) is not applicable, the following payments and benefits:
(A)    an amount equal to the sum of (i) your Salary (or, if your Salary has
been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the greater of (x) your Target Bonus in effect at the time of
termination (or, if your Target Bonus has been reduced in violation of this
Agreement, your highest Target Bonus during the Term) and (y) the average of
your actual annual Bonus awards for the two calendar years immediately preceding
the calendar year in which your employment is terminated, 50% of which will be
paid in a lump sum within thirty (30) days following your termination date and
the remaining 50% of which will be paid in Regular Payroll Amounts over a period
of twenty-four (24) months as follows:
(I)    beginning on the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll Dates that
occur on or before March 15th of the calendar year following the calendar year
in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which is $540,000 for 2017); provided, however,
that in no event shall payment be made to you pursuant to this paragraph
7(f)(iii)(A)(II)





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 26




later than December 31st of the second calendar year following your termination
of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(f)(iii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(f)(iii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(f)(iii)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;


(B)    medical and dental insurance coverage for you and your eligible
dependents at no cost to you (except as hereafter described) pursuant to the CBS
benefit plans in which you participated at the time of your termination of
employment (or, if different, other benefit plans generally available to senior
level executives) for a period of twelve (12) months following the termination
date, or if earlier, the date on which you become eligible for medical or dental
coverage as the case may be from a third party, which period of coverage shall
be considered to run concurrently with the COBRA continuation period; provided,
however, that during the period that CBS provides you with this coverage, the
cost of such coverage will be treated as taxable income to you and CBS may
withhold taxes from your compensation for this purpose; provided, further, that
you may elect to continue your medical and dental insurance coverage under COBRA
at your own expense for the balance, if any, of the period required by law;
provided, further, that to the extent CBS is unable to continue such benefits
because of underwriting on the





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 27




plan term or if such continuation would violate Code Section 105(h), CBS shall
provide you with economically equivalent benefits determined on an after-tax
basis (to the extent such benefit was non-taxable);
(C)    life insurance coverage for twelve (12) months under CBS’s policy in
effect on the date of termination in the amount then furnished to CBS employees
at no cost (the amount of which coverage will be reduced by the amount of life
insurance coverage furnished to you at no cost by a third party employer);
provided, however, that to the extent CBS is unable to continue such benefits
because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable);
(D)    a Pro-Rata Bonus, payable, less any applicable deductions and withholding
taxes, between January 1st and March 15th of the following calendar year; and
(E)    the following with respect to awards granted to you under the LTIP (or
any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
fully vested and become exercisable on or before the date of such termination
shall accelerate and vest immediately on the Release Effective Date (as defined
in paragraph 7(i) below), and will continue to be exercisable until the greater
of twenty-four (24) months following the termination date or the period provided
in accordance with the terms of the grant, but in no event later than their
expiration date.
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain exercisable until the greater of twenty-four (24) months following the
termination date or the period provided in accordance with the terms of the
grant, but in no event later than their expiration date.
(III)    All outstanding RSU and other equity awards (or portions thereof) that
have not vested on or before the termination date shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that with respect to RSUs and other
equity awards which remain subject to performance-based vesting conditions on
your termination date, in the event and





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 28




limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such RSU or
other equity award under Code Section 162(m), such RSU or other equity award
shall vest if and to the extent the Committee certifies that the performance
goal relating to such RSU or other equity award has been met, or, if later, the
Release Effective Date, and shall be settled within ten (10) business days
thereafter; provided, further, that with respect to RSUs and other equity awards
which remain subject to performance-based vesting conditions on your termination
date, in the event and to the extent that compliance with the performance-based
compensation exception under Code Section 162(m) is not required in order to
ensure the deductibility of any such RSU or other equity award, such RSU or
other equity award shall immediately vest (with an assumption that the
performance goal was achieved at target level, if and to the extent applicable)
on the Release Effective Date and be settled within ten (10) business days
thereafter; provided, further, that to the extent that you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
your RSUs or other equity awards that would otherwise be settled during the
six-month period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
settled on the Permissible Payment Date.
(iv)    Nothing in this paragraph 7(f) shall (x) create a right to continued
employment with CBS or be interpreted as forming an employment contract with
CBS, or interfere with the ability of CBS to terminate your employment or (y)
obligate you to continue your employment with CBS.
(v)    You shall not be required to mitigate the amount of any payment provided
for in paragraph 7(f) by seeking other employment. The payments provided for in
paragraph 7(f) are in lieu of any other severance or income continuation or
protection (other than any indemnification protection) under any CBS plan,
program or agreement that may now or hereafter exist (unless the terms of such
plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 7(f) of this Agreement).
(g)    Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS,





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 29




or any of CBS’s affiliated companies and all board seats or other positions in
other entities you held on behalf of CBS, including any fiduciary positions
(including as a trustee) you hold with respect to any employee benefit plans or
trusts established by CBS. You agree that this Agreement shall serve as written
notice of resignation in this circumstance. If, however, for any reason this
paragraph 7(g) is deemed insufficient to effectuate such resignation, you agree
to execute, upon the request of CBS or any of its affiliated companies, any
documents or instruments which CBS may deem necessary or desirable to effectuate
such resignation or resignations, and you hereby authorize the Secretary and any
Assistant Secretary of CBS or any of CBS’s affiliated companies to execute any
such documents or instruments as your attorney-in-fact.
(h)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii)(B),
7(c)(ii)(B), 7(f)(iii)(B) or 7(j)(ii)(C), as applicable, with respect to medical
and dental benefits), participation in all CBS benefit plans and programs
(including, without limitation, vacation accrual, all retirement and related
excess plans and LTD) will terminate upon the termination of your employment
except to the extent otherwise expressly provided in such plans or programs or
in this Agreement, and subject to any vested rights you may have under the terms
of such plans or programs. The foregoing shall not apply to the LTIP and, after
the termination of your employment, your rights under the LTIP shall be governed
by the terms of the LTIP award agreements, certificates, the applicable LTIP
plan(s) and this Agreement.
(i)    Release; Compliance with Paragraph 6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by CBS of any amount or provision of any benefit pursuant to paragraph
7(b)(ii), 7(c)(ii), 7(f)(iii), 7(j)(ii) or 7(j)(iv), as applicable, within sixty
(60) days following your termination of employment, (x) you shall have executed
and delivered to CBS a general release in the form attached hereto as Exhibit A
and (y) such general release shall have become effective and irrevocable in its
entirety (such date, the “Release Effective Date”); provided, however, that if,
at the time any cash severance payments are scheduled to be paid to you pursuant
to paragraph 7(b)(ii), 7(c)(ii), 7(f)(iii), 7(j)(ii) or 7(j)(iv), as applicable,
you have not executed the attached general release that has become effective and
irrevocable in its entirety, then any such cash severance payments shall be held
and accumulated without interest, and shall be paid to you on the first Regular
Payroll Date following the Release Effective Date and the vesting of any stock
options, RSUs and other equity awards shall be delayed until the Release
Effective Date. Your failure or refusal to sign and deliver the attached release
or your revocation of an executed and delivered release in accordance with
applicable laws, whether intentionally or unintentionally, will result in the
forfeiture of the payments and benefits under paragraph 7(b)(ii), 7(c)(ii),
7(f)(iii), 7(j)(ii) or 7(j)(iv), as applicable. Notwithstanding the foregoing,
if the sixty (60)





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 30




day period does not begin and end in the same calendar year, then the Release
Effective Date shall occur no earlier than January 1st of the calendar year
following the calendar year in which your termination occurs.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii), 7(f)(iii),
7(j)(ii) and 7(j)(iv), as applicable, shall immediately cease in the event that
you materially breach any provision of paragraph 6 hereof; provided, however,
that CBS gives you written notice setting forth the nature of any alleged breach
in reasonable detail and, if CBS reasonably determines that such breach is
capable of being cured, the conduct required to cure and an opportunity of at
least ten (10) business days from the giving of such notice within which to
cure.
(j)    Payments in Connection with Certain Corporate Events.
(i)    Definition. For purposes of this Agreement, a “Corporate Event” shall be
deemed to occur upon the occurrence of any of the following events:
(A)    consummation of a merger, consolidation or reorganization of CBS or any
of its subsidiaries unless, immediately following such transaction, (I) all or
substantially all the beneficial owners of CBS stock having general voting power
immediately prior to such transaction directly or indirectly own more than fifty
percent (50%) of the general voting power of the entity resulting from such
transaction (the “Combined Company”) in substantially the same proportions as
their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as such term is defined in
clause (D) below) immediately prior to such transaction; or
(B)    consummation of the sale or disposition of all or substantially all of
the assets of CBS; or
(C)    at any time after January 1, 2011, any “person” or “group” (within the
meaning of Section 13(d) of the Securities





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 31




Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations promulgated thereunder), directly or indirectly acquires or then
beneficially owns (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) stock representing more than twenty percent (20%) of the general
voting power of CBS at a time when the person who, on January 1, 2011, was the
ultimate beneficial owner (within the meaning of Rule 13d-3(a)(1) under the
Exchange Act) (the “Ultimate Voting Beneficial Owner”) of a majority of the
general voting power of CBS no longer is the Ultimate Voting Beneficial Owner of
a majority thereof; or
(D)    a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors. “Original
Independent Directors” shall mean those individuals who, as of January 1, 2011,
constituted the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board, either by a
vote of the Board or by action of the shareholders of CBS pursuant to a
recommendation by the Board, as a result of the death, voluntary retirement or
resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.
(ii)    Termination Payments. In the event that (x) CBS terminates your
employment without Cause (as defined in paragraph 7(a)(i)), whether during or
after the Term; (y) you resign your employment with Good Reason (as defined in
paragraph 7(c)(i)), whether during or after the Term; or (z) your employment
ceases under circumstances described in paragraph 7(f)(iii), in each case during
the twenty-four (24) month period following the date of a Corporate Event, you
shall thereafter receive, less applicable withholding taxes, the Accrued
Obligations, payable within thirty (30) days following your termination date,
and subject to your compliance with paragraph 7(i) hereunder, the following
payments and benefits:
(A)    Pro-Rata Bonus: the Pro-Rata Bonus, payable, less applicable deductions
and withholding taxes, between January 1st and March 15th of the following
calendar year;
(B)    Enhanced Severance Amount: an amount equal to three (3) times the sum of
(i) your Salary in effect at the time of your termination (or, if your Salary
has been reduced in violation





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 32




of this Agreement, your highest Salary during the Term) and (ii) the average of
your actual annual Bonus awards for the three years immediately preceding the
year in which your employment is terminated (the “Enhanced Severance Amount”).
To the extent the Enhanced Severance Amount exceeds the Severance Amount
described in paragraph 7(b)(ii)(A), 7(c)(ii)(A) or 7(f)(iii)(A), as applicable,
such excess portion shall be paid in a lump sum within thirty (30) days
following your termination date. The remaining portion of the Enhanced Severance
Amount that is equal to the amount determined pursuant to paragraph 7(b)(ii)(A),
7(c)(ii)(A) or 7(f)(iii)(A), as applicable, shall be paid in accordance with the
schedule described in paragraph 7(b)(ii)(A), 7(c)(ii)(A) or 7(f)(iii)(A), as
applicable; provided that to the extent such remaining portion of the Enhanced
Severance Amount does not constitute “deferred compensation” within the meaning
of Code Section 409A, such portion shall also be paid in a lump sum within
thirty (30) days following your termination date and any remainder will be paid
in accordance with the schedule described in paragraph 7(b)(ii)(A), 7(c)(ii)(A)
or 7(f)(iii)(A), as applicable; provided, further, that if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
the Enhanced Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the Permissible Payment Date rather than as
described above, and any remaining Enhanced Severance Amount shall be paid to
you or your estate, as applicable, in accordance with the installment payment
schedule set forth above on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date. Each payment
pursuant to this paragraph 7(j)(ii)(B) shall be regarded as a separate payment
and not one of a series of payments for purposes of Code Section 409A;
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 33




case may be from a third party, which period of coverage shall be considered to
run concurrently with the COBRA continuation period; provided, however, that
during the period that CBS provides you with this coverage, the cost of such
coverage will be treated as taxable income to you and CBS may withhold taxes
from your compensation for this purpose; provided, further, that you may elect
to continue your medical and dental insurance coverage under COBRA at your own
expense for the balance, if any, of the period required by law; provided,
further, that to the extent CBS is unable to continue such benefits because of
underwriting on the plan term or if such continuation would violate Code Section
105(h), CBS shall provide you with economically equivalent benefits determined
on an after-tax basis (to the extent such benefit was non-taxable);
(D)    Life Insurance: life insurance coverage for thirty-six (36) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable); and
(E)    Additional Cash Payment: a cash payment equal to One Million Dollars
($1,000,000); provided, however, this paragraph 7(j)(ii)(E) will become null and
void upon you receiving the title of President and Chief Operating Officer; and
(F)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All outstanding stock option awards (or portions thereof) that have not
vested and become exercisable on the date of such termination shall accelerate
and vest immediately on the Release Effective Date (as defined in paragraph 7(i)
above), and will continue to be exercisable until their expiration date;
(II)    All outstanding stock option awards (or portions thereof) that have
previously vested and become exercisable by the date of such termination shall
remain





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 34




exercisable until their expiration date; and
(III)    With respect to all outstanding RSU and other equity awards (or
portions thereof) that have not vested on the date your employment is
terminated, such awards (or portions thereof) shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that with respect to RSUs and other
equity awards which remain subject to performance-based vesting conditions on
your termination date, in the event and limited to the extent that compliance
with the performance-based compensation exception is required in order to ensure
the deductibility of any such RSU or other equity award under Code Section
162(m), such RSU or other equity award shall vest if and to the extent the
Committee certifies that the performance goal relating to such RSU or other
equity award has been met, or, if later, the Release Effective Date, and shall
be settled within ten (10) business days thereafter; provided, further, that
with respect to RSUs and other equity awards which remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception under Code Section 162(m) is not required in order to ensure the
deductibility of any such RSU or other equity award, such RSU or other equity
award shall immediately vest (with an assumption that the performance goal was
achieved at target level, if and to the extent applicable) on the Release
Effective Date and be settled within ten (10) business days thereafter;
provided, further, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your RSUs or
other equity awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall instead be settled
on the Permissible Payment Date; and
(G)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 35




provision of outplacement services directly to the outplacement firm by the end
of the calendar year following the calendar year in which the outplacement
services are provided.
(iii)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in paragraph 7(j)(ii) by seeking other employment. The
payments provided for in paragraphs 7(j)(ii) and 7(j)(iv) are in lieu of any
other severance or income continuation or protection (other than any
indemnification protection) in this Agreement or in any CBS plan, program or
agreement that may now or hereafter exist, unless the terms of such plan,
program or agreement expressly state that the payments and benefits payable
thereunder are intended to be in addition to the type of payments and benefits
described in paragraphs 7(j)(ii) and 7(j)(iv) of this Agreement.
(iv)    Tax Neutralization Payment. Notwithstanding any provision of this
Agreement to the contrary, you shall not be entitled to receive any payment or
benefit under this paragraph 7(j)(iv) if, at the time of your termination of
employment, there shall have occurred a Corporate Event described in paragraph
7(j)(i)(C) without a Corporate Event described in paragraph 7(j)(i)(D) also
having occurred.
(A)    If it is determined by CBS, or by the Internal Revenue Service (the
“IRS”) pursuant to an IRS audit (an “Audit”) of your federal income tax
return(s), that any payment or benefit provided to you under this Agreement or
otherwise would be subject to the excise tax imposed under Code Section 4999, or
any interest or penalties with respect to such excise tax (such excise tax,
together with any interest or penalties thereon, is herein referred to as the
“Excise Tax”), CBS shall compute the amount that would be payable to you if the
total amounts that are payable to you by CBS and are considered payments
described in Code Section 280G(b)(2) (“Tax Payments”) were limited to the
maximum amount that may be paid to you under Code Sections 280G and 4999 without
imposition of the Excise Tax (this amount is referred to as the “Capped
Amount”). CBS will also compute the amount that would be payable under the
Agreement without regard to Code Sections 280G and 4999 limit (this amount is
referred to as the “Uncapped Amount”). Notwithstanding anything in this
Agreement to the contrary, if the Uncapped Amount is less than 120% of the
Capped Amount, then the total benefits and other amounts that are considered Tax
Payments and are payable to you under this Agreement will be reduced to the
Capped Amount. If the Capped Amount is to be paid, payments shall be reduced in
the following order: (I) acceleration of vesting





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 36




on any stock options for which the exercise price exceeds the then fair market
value, (II) acceleration of vesting of RSUs and any other equity not covered by
clause (I) above, (III) any benefits valued as Tax Payments, (IV) any cash
amounts payable to you other than the Enhanced Severance Amount and (V) the
Enhanced Severance Amount (with the reduction first applied against the payment
scheduled to be made the furthest from your termination date, then the next
earliest, and so forth).
(B)    If the Uncapped Amount equals or exceeds 120% of the Capped Amount, then
any payments, distributions or benefits you would receive from CBS or otherwise,
but determined without regard to any additional payment required under this
paragraph 7(j)(iv), pursuant to the terms of this Agreement (“Payments”), would
(I) constitute Tax Payments and (II) be subject to the Excise Tax, then CBS
shall pay (either directly to the IRS as tax withholdings or to you as a
reimbursement of any amount of taxes, interest and penalties paid by you to the
IRS) both the Excise Tax and an additional cash payment (a “Tax Neutralization
Payment”) in an amount that will place you in the same after-tax economic
position that you would have enjoyed if the Payments had not been subject to the
Excise Tax. Any Tax Neutralization Payment, as determined pursuant to this
paragraph 7(j)(iv)(B), shall be paid by CBS to you within fifteen (15) days
following the later of (x) the due date for the payment of any Excise Tax and
(y) the receipt of the Auditors’ determination. Any determination by the
Auditors shall be binding upon CBS and you.
(C)    CBS will consult with its outside tax counsel at its expense, to the
extent it reasonably deems appropriate, in making determinations pursuant to the
proceeding paragraphs. The amount of the Tax Neutralization Payment shall be
calculated by CBS’s regular independent auditors (the “Auditors”) based on the
amount of the Excise Tax paid or payable by CBS as determined by CBS or by the
IRS. If the amount of the Excise Tax determined by the IRS is greater than the
amount previously determined by CBS, the Auditors shall recalculate the amount
of the Tax Neutralization Payment and shall provide you with detailed support
for their calculations. CBS shall be responsible for the fees and expenses
incurred by the Auditors in making these calculations.
(D)    As a result of the uncertainty in the application of





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 37




Code Section 4999 (or any successor to such Code Section) at the time of any
determination hereunder, it is possible that (x) the Tax Neutralization Payment
is less than the amount which should have been paid or reimbursed (an
“Underpayment”), or (y) the Tax Neutralization Payment is greater than the
amount which should have been paid or reimbursed (an “Overpayment”), consistent
with the calculations required to be made hereunder. In the event of an
Underpayment, such Underpayment shall be promptly paid by CBS to you or directly
to the IRS on your behalf. In the event of an Overpayment, such Overpayment
shall be promptly repaid by you to CBS and CBS shall provide you a corrected
Form W-2 if you had previously received a Form W-2 reflecting such Overpayment.
(E)    You shall promptly notify CBS of any IRS claim during an Audit that an
Excise Tax is due with respect to any Payments. Such notification shall be given
as soon as practicable, but no later than ten (10) business days after you are
informed in writing of such claim, and shall apprise CBS of the nature of such
claim and the date on which such claim is requested to be paid. However, you
shall be under no obligation to defend against such claim by the IRS unless CBS
requests, in writing, that you undertake the defense of such IRS claim on behalf
of CBS and at CBS’s sole expense. In such event, CBS may elect to control the
conduct to a final determination through counsel of its own choosing and at its
sole expense, of any audit, administrative or judicial proceeding involving an
asserted liability relating to the Excise Tax, and you shall not settle,
compromise or concede such asserted Excise Tax and shall cooperate with CBS in
each phase of any contest.
(F)    Notwithstanding anything in this paragraph 7(j)(iv), any Tax
Neutralization Payment shall be paid no later than the last day of the calendar
year following the calendar year in which you remitted the Excise Tax or, if the
IRS’s assessment of the Excise Tax is disputed, the end of the calendar year
following the calendar year in which there is a final and non-appealable
settlement or other resolution of the dispute.
(v)    Death. If you die prior to payment of any amount or benefit described in
paragraph 7(j)(ii)(A), (B), (C), (E) or (F) that would have been paid to you had
you continued to live, all such amounts and benefits shall be paid, less
applicable deductions and withholding taxes, to your beneficiary (or, if no
beneficiary has been designated, your estate) in accordance with the





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 38




applicable payment schedule.
(vi)    Survival of Provisions. If a Corporate Event occurs during the Term, the
provisions of this paragraph 7(j) (and any other provision in this Agreement
which relates to or is necessary for the enforcement of the parties’ rights
under this paragraph 7(j)) shall survive the expiration of the Term of this
Agreement. For avoidance of doubt, the provisions of paragraphs 6(a) and 6(c)
shall apply so long as any payments are due to you pursuant to this paragraph
7(j) (subject to paragraph 6(j)), even if your termination date occurs following
expiration of the Term of this Agreement.
8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than CBS for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.
9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that CBS is an equal opportunity employer. You agree that you will
comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the CBS Business Conduct Statement.
10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Senior
Executive Vice President, Chief Legal Officer, CBS Corporation. Copies of all
notices to you shall be given to Hughes Hubbard & Reed LLP, One Battery Park
Plaza, New York, NY 10004, Attention: Kenneth A. Lefkowitz. Any notice given by
registered mail shall be deemed to have been given three days following such
mailing.
11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or CBS except that CBS may assign this
Agreement to any majority-owned subsidiary of or any successor in interest to
CBS, provided that such assignee expressly assumes all of the obligations of CBS
hereunder.
12.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in the State of New York and that your employment duties
are primarily performed in New York. Accordingly, you agree that this Agreement
and all matters or issues arising out of or relating to your CBS employment
shall be governed by the laws of the State of New York applicable to contracts
entered into and performed entirely therein without giving effect to any





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 39




choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of New York.
13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof; provided, however, that the failure to renew this Agreement as
described in paragraph 7(f) shall entitle you to the payments and benefits set
forth in paragraph 7(f)(iii). The parties intend to be bound only upon execution
of a written agreement and no negotiation, exchange of draft or partial
performance shall be deemed to imply an agreement. Neither the continuation of
employment nor any other conduct shall be deemed to imply a continuing agreement
upon the expiration of the Term.
14.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
15.    Entire Understanding; Supersedes Prior Agreements. This Agreement
contains the entire understanding of the parties hereto as of the time on the
Effective Date that the Agreement is signed by both parties relating to the
subject matter contained in this Agreement, and can be changed only by a writing
signed by both parties. This Agreement supersedes and cancels all prior
agreements relating to your employment by CBS or any of CBS’s affiliated
companies relating to the subject matter herein, including, without limitation,
your prior employment agreement with CBS dated as of June 4, 2013 (the “Prior
Agreement”); provided, however, that no provision in this Agreement shall be
construed to adversely affect any of your rights accrued under the Prior
Agreement.
16.    Payment of Deferred Compensation – Code Section 409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 16 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A.
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Code Section 409A.
(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 40




CBS covered by this Agreement shall not be subject to liquidation or exchange
for cash or another benefit.
17.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”). Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her discretion), you shall be entitled to recover all of
your costs (including attorney’s fees) reasonably incurred in connection with
such dispute. Following the arbitrator’s issuance of a final non-appealable
award setting forth that you are the prevailing party, CBS shall reimburse you
for such costs within thirty (30) days following its receipt of reasonable
written evidence substantiating such costs, provided that in no event will
payment be made to you later than the last day of the calendar year next
following the calendar year in which the award is issued. If there is a dispute
regarding the reasonableness of the costs you incur, the same arbitrator shall
determine, in his or her discretion, the costs that shall be reimbursed to you
by CBS. Judgment upon the final award(s) rendered by such arbitrator, after
giving effect to the AAA internal appeals process, may be entered in any court
having jurisdiction thereof. Notwithstanding anything herein to the contrary,
CBS shall be entitled to seek injunctive, provisional and equitable relief in a
court proceeding as a result of your alleged violation of the terms of paragraph
6 of this Agreement, and you hereby consent and agree to exclusive personal
jurisdiction in any state or federal court located in the City of New York,
Borough of Manhattan.
18.    Indemnification.
(a)     If you are made a party, are threatened to be made a party to, or
otherwise receive any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that you are or were a director, officer or employee of CBS
or are or were serving at the request of CBS as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is your alleged action in an
official capacity while serving as director, officer, member, employee or agent,
CBS shall indemnify you and hold you harmless to the fullest extent permitted or





--------------------------------------------------------------------------------

Joseph R. Ianniello
as of July 1, 2017
Page 41




authorized by CBS’s certificate of incorporation and bylaws or, if greater, by
the laws of the State of Delaware, against all cost, expense, liability and loss
(including without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement and any cost and
fees incurred in enforcing your rights to indemnification or contribution)
actually and reasonably incurred or suffered by you in connection therewith, and
such indemnification shall continue even though you have ceased to be a
director, member, employee or agent of CBS or other entity and shall inure to
the benefit of your heirs, executors and administrators. CBS shall advance to
you all reasonable costs and expenses that you incur in connection with a
Proceeding within thirty (30) days after its receipt of a written request for
such advance. Such request shall include an undertaking by you to repay the
amount of such advance if it shall ultimately be determined that you are not
entitled to be indemnified against such costs and expenses.
(b)     Neither the failure of CBS (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by CBS (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.
(c)     To the extent that CBS maintains officers’ and directors’ liability
insurance, you will be covered under such policy subject to the exclusions and
limitations set forth therein.
(d)     The provisions of this paragraph 18 shall survive the expiration or
termination of your employment and/or this Agreement.
19.    Legal Fees. CBS shall reimburse you for all legal fees and expenses and
other fees and expenses which you may incur in an effort to establish
entitlement to compensation or other benefits under this Agreement in accordance
with paragraph 17. Any such reimbursement shall be made within 60 calendar days
following the date on which CBS receives appropriate documentation with respect
to such fees and expenses, but in no event shall payment be made later than
December 31 of the calendar year following the calendar year in which you incur
the related fees and expenses.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.




[signature page to follow]







--------------------------------------------------------------------------------






If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.


 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
 
Name:
Anthony G. Ambrosio
 
 
Title:
Senior Executive Vice President,
 
 
 
 
 
Chief Administrative Officer and
 
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Joseph R. Ianniello
 
 
 
Joseph R. Ianniello
 
 
 
 
 
 
 
 
 
 
Dated:
7/20/17
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------






SCHEDULE A


2017 Performance Award


Part A: Number of Shares Earned Based on Stock Price Performance


Final Stock Price (% of Initial Stock Price)
# of Shares Earned*
< 124.55%
0
124.55%
41,152
129.98%
49,076
135.59%
56,287
141.39%
62,841
147.37%
68,790
153.56%
    74,177**
159.94%
82,139
166.53%
89,372
173.32%
95,949
180.33%
101,906
187.56%
107,291
> 187.56%
107,291



* Number of shares earned between percentages shown in above table will be
determined through straight-line interpolation.
** The target 2017 Performance Award (the “2017 Target Performance Award”) shall
be 74,177 shares of Class B Common Stock.


Part B: Modifier to Number of Shares Earned


PRSU Performance Goal Percentage Achievement
Modifier***
Below Threshold
(i.e., <80%)
0.9
Threshold
(i.e., 80%)
0.9
Target
(i.e., 100%)
1.0
Maximum
(i.e., 120%)
1.1
Above Maximum
(i.e., >120%)
1.1



*** Modifier between levels determined through straight-line interpolation.


Schedule A - 1



--------------------------------------------------------------------------------











1.
Determination of the Number of Shares to be Granted:



(a)    (i)    On December 31, 2021, subject to your continued employment with
CBS through such date (subject to paragraphs 1(b), 1(c), 1(d), 2 and 3 of this
Schedule A), the Compensation Committee will determine the number of shares of
Class B Common Stock to be granted to you as the 2017 Performance Award based on
the performance of the Class B Common Stock over the period beginning July 1,
2017 and ending December 31, 2021 (the “Performance Period”).


(ii)    Within thirty (30) days following the end of the Performance Period, the
Compensation Committee will certify the “Final Stock Price” (as defined below)
that was achieved during the Performance Period, expressed as a percentage of
the “Initial Stock Price” (as defined below). The number of shares of Class B
Common Stock earned based on such percentage is referred to herein as the
“Initial Performance Shares.” If the Final Stock Price for the Performance
Period falls at an intermediate point between percentages shown in the table in
Part A above, the number of Initial Performance Shares shall be interpolated on
a straight-line basis between the respective numbers of shares earned at such
percentages. Fractional shares will be rounded to the next higher whole share.


(iii)    Once the Compensation Committee has determined the number of Initial
Performance Shares, such number shall be divided into halves with one-half
allocated to each of the 2019 and 2020 calendar years (each, a “Performance
Year”). With respect to each such Performance Year, the number of Initial
Performance Shares allocated to such year shall be adjusted based on CBS’s
degree of achievement against the PRSU Performance Goal established for the
Performance Year as reflected in the table in Part B above. For avoidance of
doubt, the portion of the Initial Performance Shares allocated to any
Performance Year shall be increased or decreased by no more than 10%. Following
adjustment for CBS’s performance for each Performance Year, the aggregate
performance-adjusted number of Initial Performance Shares (the “Final
Performance Shares”) shall be granted to you as soon as practicable, but in no
event later than sixty (60) days following December 31, 2021, subject to
paragraphs 1(b), 1(c), 1(d), 1(e), 2 and 3 of this Schedule A.


(b)    In the event your employment is terminated in accordance with paragraph
7(b) or 7(c) prior to December 31, 2021, you shall remain eligible to receive
shares of Class B Common Stock as the 2017 Performance Award following the
conclusion of the Performance Period, determined in accordance with paragraph
1(a) of this Schedule A. Shares of Class B Common Stock to be granted pursuant
to this paragraph 1(b) shall be granted to you as soon as practicable following
December 31, 2021, but in no event later than sixty (60) days following such
date, subject to paragraph 7(i) of the Agreement and paragraphs 1(e), 2 and 3 of
this Schedule A.




Schedule A - 2



--------------------------------------------------------------------------------







(c)    In the event your employment terminates prior to December 31, 2021 due to
your death in accordance with paragraph 7(d) or your disability in accordance
with paragraph 7(e), you shall remain eligible to receive shares of Class B
Common Stock as the 2017 Performance Award following the conclusion of the
Performance Period, determined in accordance with paragraph 1(a) of this
Schedule A, and then prorated based on the number of calendar days of the
Performance Period which have elapsed through the date of your death or
termination due to disability. Shares of Class B Common Stock to be granted
pursuant to this paragraph 1(c) shall be granted to you (or your estate or
beneficiary, if applicable) as soon as practicable following December 31, 2021,
but in no event later than sixty (60) days following such date, subject to
paragraphs 1(e), 2 and 3 of this Schedule A.


(d)    In the event your employment is terminated in accordance with paragraph
7(j) prior to December 31, 2021, then


(i)    in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of the 2017 Performance Award, you shall remain eligible to
receive shares of Class B Common Stock as the 2017 Performance Award following
the conclusion of the Performance Period, determined in accordance with
paragraph 1(a) of this Schedule A. Shares of Class B Common Stock to be granted
pursuant to this paragraph 1(d)(i) shall be granted to you as soon as
practicable following December 31, 2021, but in no event later than sixty (60)
days following such date, subject to paragraph 7(i) of the Agreement and
paragraphs 1(e), 2 and 3 of this Schedule A, or


(ii)    in the event and limited to the extent that compliance with the
performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of the 2017 Performance Award, you
will receive a number of shares of Class B Common Stock as the 2017 Performance
Award calculated at the target level set forth in Part A of this Schedule A (or
such higher level as has then been achieved), which shall be granted to you
within sixty (60) days following your termination date, subject to paragraph
7(i) of the Agreement and paragraphs 1(e), 2 and 3 of this Schedule A. If the
determination occurs prior to the end of a Performance Year(s), the Part B
modifier applicable for such Performance Year(s) shall be deemed to be 1.0.


(e)    To the extent that you are a “specified employee” (within the meaning of
Code Section 409A and determined pursuant to procedures adopted by CBS) at the
time of your termination and any portion of the 2017 Performance Award that
would otherwise be settled during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall instead be settled on the Permissible
Payment Date.




Schedule A - 3



--------------------------------------------------------------------------------







2.
Adjustments:



In the event of any dividend or other distribution (whether in the form of cash,
shares, or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase, or exchange of shares or other securities of CBS,
issuance of warrants or other rights to purchase shares or other securities of
CBS, or other similar corporate transaction or event that constitutes an “equity
restructuring transaction” as that term is defined in Accounting Standards
Codification Topic 718 (or any successor thereto) or otherwise affects the
shares of Class B Common Stock, then you and the Chair of the Compensation
Committee on the Effective Date shall mutually determine in good faith the
appropriate adjustment to be made to the tables in Part A and Part B and/or to
the number and kind of securities or other consideration deliverable as the 2017
Performance Award in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Schedule A.


3.
Registration:



CBS shall grant the shares of Class B Common Stock under the LTIP if it is able
to do so under the terms of the plan and applicable law. If (a) CBS is a
publicly traded company at the time that the shares of Class B Common Stock are
required to be granted to you as the 2017 Performance Award and (b) CBS is
unable to grant such shares to you under the LTIP at such time (e.g., following
your termination of employment), then CBS shall grant to you the shares of Class
B Common Stock at the applicable time set forth in paragraph 1 above and, in
addition, shall file a registration statement with regard to such shares with
the Securities and Exchange Commission (the “SEC”) on Form S-3 (or such other
form as CBS deems appropriate) no more than thirty (30) calendar days following
the date of grant and shall use reasonable best efforts to cause the
registration statement to become effective as soon as practicable; provided,
however, that if CBS is not eligible for or is otherwise restricted from filing
such registration statement with the SEC, then CBS shall use reasonable best
efforts to effect the registration of such shares of Class B Common Stock
granted to you as the 2017 Performance Award as soon as practicable; provided,
further, however, that if, in the good faith reasonable judgment of the Chief
Legal Officer of CBS, the filing of such a registration statement would require
the disclosure of material non-public information that CBS has a business
purpose to keep confidential, then, upon notice to you, (x) if CBS qualifies as
a “well-known seasoned issuer” (“WKSI”) under the Securities Act of 1933, as
amended, at such time, the filing and effectiveness of the registration
statement may be postponed for a period not to exceed ninety (90) days from the
date of grant and (y) if CBS is not a WKSI at such time, the filing of the
registration statement may be postponed for a period not to exceed ninety (90)
days from the date of grant and CBS shall use reasonable best efforts to cause
the registration statement to become effective as soon as practicable
thereafter.  Any such postponement described above shall not exceed such number
of days that the Chief Legal Officer of CBS determines in good faith to be
reasonably necessary.


Schedule A - 4



--------------------------------------------------------------------------------









4.
Defined Terms:



“Closing Price” means the closing price of a share of Class B Common Stock, as
published in the Wall Street Journal, for the applicable trading day.


“Fair Market Value” means, as of any date, the fair market value of a share of
stock or other equity interest as determined by an independent appraiser
selected in good faith by the Board (or the board of directors of a successor to
CBS, if applicable).


“Final Stock Price” means the tenth (10th) highest Closing Price which occurs
during the Performance Period.


“Initial Stock Price” means the greater of (x) the average Closing Price of the
ten (10) trading days immediately preceding the date on which this Agreement is
executed by both parties hereto and (y) the Closing Price on the date on which
the Compensation Committee approves the terms of this Agreement (or if such day
is not a trading day, the Closing Price on the preceding trading day).




Schedule A - 5



--------------------------------------------------------------------------------






EXHIBIT A


Form of General Release


GENERAL RELEASE


WHEREAS, Joseph R. Ianniello (hereinafter referred to as the “Executive”) and
CBS Corporation (hereinafter referred to as “Employer”) are parties to an
Employment Agreement, dated as of July 1, 2017 (the “Employment Agreement”),
which provided for Executive’s employment with Employer on the terms and
conditions specified therein; and


WHEREAS, pursuant to paragraph 7(i) of the Employment Agreement, Executive has
agreed to execute a General Release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by Executive in accordance with the terms of the Employment Agreement,
it is agreed as follows:


1.     Excluding enforcement of the covenants, promises and/or rights reserved
herein (including but not limited to those contained in paragraph 4, (a)
Executive hereby irrevocably and unconditionally waives, releases, settles
(gives up), acquits and forever discharges Employer and each of Employer’s
owners, stockholders, predecessors, successors, assigns, directors, officers,
employees, divisions, subsidiaries, affiliates (and directors, officers and
employees of such companies, divisions, subsidiaries and affiliates) and all
persons acting by, through, under or in concert with any of them (collectively,
the “Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, any claims for salary, salary increases, alleged promotions,
expanded job responsibilities, constructive discharge, misrepresentation,
bonuses, equity awards of any kind, severance payments, unvested retirement
benefits, vacation entitlements, benefits, moving expenses, business expenses,
attorneys’ fees, any claims which he may have under any contract or policy
(whether such contract or policy is written or oral, express or implied), rights
arising out of alleged violations of any covenant of good faith and fair dealing
(express or implied), any tort, any legal restrictions on Employer’s right to
terminate employees, and any claims which he may have based upon any Federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967, as amended (“ADEA”), the Employee
Retirement Income Security Act of 1974, as


Exhibit A - 1



--------------------------------------------------------------------------------







amended (“ERISA”), the American with Disabilities Act, as amended (“ADA”), the
Civil Rights Act of 1991, as amended, the Rehabilitation Act of 1973, as
amended, the Older Workers Benefit Protection Act, as amended (“OWBPA”), the
Worker Adjustment Retraining and Notification Act, as amended (“WARN”), the Fair
Labor Standards Act, as amended (“FLSA”), the Occupational Safety and Health Act
of 1970 (“OSHA”), the Family and Medical Leave Act of 1993, as amended (“FMLA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, the Sarbanes-Oxley Act of 2002,
as amended (“SOX”), and Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), that Executive now has, or has ever had, or ever shall
have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of Executive’s execution hereof that directly or indirectly arise out of,
relate to, or are connected with, Executive’s services to, or employment by
Employer (any of the foregoing being a “Claim” or, collectively, the “Claims”);
provided, that the foregoing shall not preclude you from exercising any legally
protected whistleblower rights (including under Rule 21F under the Exchange Act)
or rights concerning the defense of trade secrets; and (b) Executive will not
now, or in the future, accept any recovery (including monetary damages or any
form of personal relief) in any forum, nor will he pursue or institute any Claim
against any of the Releasees.


2.    Employer hereby irrevocably and unconditionally waives, releases, settles
(gives up), acquits and forever discharges the Executive and each of his
respective heirs, executors, administrators, representatives, agents, successors
and assigns (“Executive Parties”), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
that Employer now has, or has ever had, or ever shall have, against Executive
Parties, by reason of any and all acts, omissions, events, circumstances or
facts existing or occurring through the date of Employer execution of this
release that directly or indirectly arise out of, relate to, or are connected
with, the Executive’s services to, or employment by Employer; provided, however,
that this General Release shall not apply to any of the continuing obligations
of Executive under the Employment Agreement, or under any agreements, plans,
contracts, documents or programs described or referenced in the Employment
Agreement; and provided, further, that this General Release shall not apply to
any rights Employer may have to obtain contribution or indemnity against
Executive pursuant to contract or otherwise.


3.    In addition, if applicable Executive expressly waives and relinquishes all
rights and benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 states as follows:




Exhibit A - 2



--------------------------------------------------------------------------------







“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that Executive does not know or
suspect to exist in Executive’s favor at the time of execution hereof, and that
this Agreement contemplates the extinguishment of any such Claim or Claims.


4.     Notwithstanding the foregoing, neither the Employer nor the Executive has
not waived and/or relinquished any rights he may have to file any Claim that
cannot be waived and/or relinquished pursuant to applicable laws, including, in
the case of Executive, the right to file a charge or participate in any
investigation with the Equal Employment Opportunity Commission or any other
governmental or administrative agency that is responsible for enforcing a law on
behalf of the government. Executive also acknowledges and understands that
because Executive is waiving and releasing all claims for monetary damages and
any other form of personal relief per paragraph 1, Executive may only seek and
receive non-personal forms of relief through any such claim. Moreover, this
General Release shall not apply to (a) any of the continuing obligations of
Employer or any other Releasee under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement or any other written agreement entered into between
Executive and Employer, (b) any rights Executive may have to obtain contribution
or indemnity against Employer or any other Releasee pursuant to contract,
Employer’s certificate of incorporation and by-laws or otherwise, (c) any rights
Executive may have to enforce the terms of this General Release or the
Employment Agreement, (d) any claims for accrued, vested benefits under any
employee benefit or pension plan of Employer or its affiliates subject to the
terms and conditions of such plan or pursuant to applicable law, and (e) any
rights of Executive in connection with his interest as a stockholder or
optionholder of Employer whether under agreements between Executive and Employer
or any of its affiliates or otherwise.


5.    Executive understands that he has been given a period of twenty-one (21)
days to review and consider this General Release before signing it pursuant to
the ADEA. Executive further understands that he may use as much of this 21–day
period as Executive wishes prior to signing.


6.     Executive acknowledges and represents that he understands that he may
revoke the General Release set forth in paragraph 1, including, the waiver of
his rights


Exhibit A - 3



--------------------------------------------------------------------------------







under the Age Discrimination in Employment Act of 1967, as amended, effectuated
in this General Release, within seven (7) days of signing this General Release.
Revocation can be made by delivering a written notice of revocation to Senior
Executive Vice President, Chief Legal Officer, CBS Corporation, 51 West 52nd
Street, New York, New York 10019. For this revocation to be effective, written
notice must be received by the General Counsel no later than the close of
business on the seventh day after Executive signs this General Release. If
Executive revokes the General Release set forth in paragraphs 1 and 3, Employer
shall have no obligations to Executive under paragraphs 7(b), 7(c), 7(f) or 7(j)
of the Employment Agreement, except to the extent specifically provided for
therein.


7.     Executive and Employer respectively represent and acknowledge that in
executing this General Release neither of them is relying upon, and has not
relied upon, any representation or statement not set forth herein made by any of
the agents, representatives or attorneys of the Releasees with regard to the
subject matter, basis or effect of this General Release or otherwise.


8.     This General Release shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that Executive
has any rights whatsoever against any of the Releasees except as specifically
set forth herein, and each of the Releasees specifically disclaims any liability
to any party for any wrongful acts.


9.     It is the desire and intent of the parties hereto that the provisions of
this General Release be enforced to the fullest extent permissible under law.
Should there be any conflict between any provision hereof and any present or
future law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this General Release shall
remain in full force and effect and be fully valid and enforceable.


10.     Executive represents and agrees (a) that Executive has, to the extent he
desires, discussed all aspects of this General Release with his attorney, (b)
that Executive has carefully read and fully understands all of the provisions of
this General Release, and (c) that Executive is voluntarily executing this
General Release.


11.    This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of the parties hereto; fully supersedes any and all prior agreements
or understandings between the parties hereto pertaining to the subject matter
hereof; and may not be changed except by explicit written agreement to that
effect subscribed by the parties hereto.








Exhibit A - 4



--------------------------------------------------------------------------------







PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.




This General Release is executed by the Executive and Employer as of the _______
day of __________ , 20___.




 
 
 
Joseph R. Ianniello



 
 
CBS CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:







Exhibit A - 5

